Name: Commission Regulation (EC) No 712/1999 of 31 March 1999 on the transport of pigmeat to Russia
 Type: Regulation
 Subject Matter: food technology;  animal product;  trade policy;  Europe;  organisation of transport
 Date Published: nan

 EN Official Journal of the European Communities 1. 4. 1999L 89/54 COMMISSION REGULATION (EC) No 712/1999 of 31 March 1999 on the transport of pigmeat to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, Whereas Commission Regulation (EC) No 111/1999 (2) lays down general rules for the application of Regulation (EC) No 2802/98; Whereas an initial invitation to tender was opened by Commission Regulation (EC) No 190/1999 (3) for the purpose of awarding contracts for the supply of a number of lots of pigmeat to be delivered to Community ware- houses; whereas a new invitation to tender should be opened to award contracts for the transport of that pigmeat from the Community warehouses to Russia; Whereas the supply of 14 000 tonnes in six separate lots should be organised; Whereas the special conditions applicable to that supply operation should be defined as a supplement to the provi- sions laid down in Regulation (EC) No 111/1999; whereas the entry into force of these conditions should be immediate; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport for a total of 14 000 tonnes net of pigmeat in six separate lots as defined in Annex 1 as a supply operation covered by Article 2(1)(3)(b) of Regultion (EC) No 111/1999, in accordance with that Regulation and this Regulation. Article 2 1. For each of the lots, supply shall comprise: Ã¯ £ § take-over at the stage laid down in paragraph 2, and Ã¯ £ § transport by suitable means to the destinations and within the time limits laid down in Annex I. 2. The pigmeat lots must be kept available for the successful tenderers in the coldstores listed in Annex II. Removal must take place from 26 April 1999. With effect from 10 days after the above date, the successful tender shall be obliged to reimburse the Commission for all costs incurred by the latter as a result of a delay in take-over (parking, insurance, security, secur- ities, etc.) as laid down in Article 5(1)(f)(4) of Regulation (EC) No 111/1999. Article 3 1. Tenders shall be lodged with the following agencies, whose addresses are given in Annex II: Ã¯ £ § for lots Nos 1 and 2: the German intervention agency, Ã¯ £ § for lot No 3: the Spanish intervention agency, Ã¯ £ § for lot No 4: the Dutch intervention agency, Ã¯ £ § for lot No 5: the Danish intervention agency, Ã¯ £ § for lot No 6: the French intervention agency. The time limit for lodging tenders shall expire on 12 April 1999 at 12 noon (Brussels time). Should a lot not be successfully tendered for by the end of this period, tenders may be lodged for a second period expiring on 26 April 1999 at 12 noon (Brussels time). In that case, all the dates in Article 2 and Annex I shall be extended by two weeks. 2. Tenders shall cover the costs of transport of all the quantities in one lot to be taken over at the coldstores laid down in Article 2(2) and to be supplied to the destination laid down in Annex I. Article 4 1. The tendering security shall be EUR 25/tonne of pigmeat to be delivered. 2. The supply security shall be EUR 1718/tonne of pigmeat to be delivered. It must be lodged in accordance with Article 7(1) of Regulation (EC) No 111/1999 in favour of the intervention agency indicated in Article 3 for the lot in question. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) OJ L 21, 28.1.1999, p. 14. EN Official Journal of the European Communities1. 4. 1999 L 89/55 Article 5 The take-over certificate drawn up in accordance with Annex I to Regulation (EC) No 111/1999 shall be issued by the representative of the beneficiary country at the destinations and by the authorities listed in Annex III. Article 6 For the purposes of Article 13 of Regulation (EC) No 111/1999 the advance shall be paid on presentation of a removal certificate covering the entire quantity to be delivered to a given destination on a given date. Payment shall be made within 30 days of presentation of the application for the advance accompanied by the requisite documentary evidence. Article 7 The successful tenderer shall insert in the transport docu- ments the special stamp shown in the Annex to Commis- sion Regulation (EC) No 385/1999 (1). Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 46, 20.2.1999, p. 48. EN Official Journal of the European Communities 1. 4. 1999L 89/56 Lot No 1 Lot No 2 Lot No 3 Lot No 4 Lot No 5 Lot No 6 ANNEX I PIGMEAT Final destinations These destinations are indicated for the purposes of drawing up the transport documents and of selecting the means of transport (railway wagons/trucks) in the event of transport by land. However, the price to be tendered must not take account of the final destination, only the frontier point. Republic of Karelia 220 200 Republic of Komi 360 200 Arkhangelskaya oblast 360 200 Murmanskaya oblast 360 200 Bryanskaya oblast 360 200 Vladimirskaya oblast 440 200 Ivanovskaya oblast 440 200 Smolenskaya oblast 440 200 Tverskaya oblast 440 200 Tulskaya oblast 80 200 160 200 Yaroslavskaya oblast 240 200 Kirovskaya oblast 240 200 Nizhegorodskaya oblast 240 200 Astrakhanskaya oblast 200 160 Samarskaya oblast 240 200 Republic of Dagestan 200 160 Republic of Udmurtia 240 200 Permskaya oblast 220 360 Sverdlovskaya oblast 760 820 Chelyabinskaya oblast 560 480 Kemerovskaya oblast 720 800 500 Total 3 500 3 500 2 500 2 000 1 500 1 000 Delivery stage: Product not unloaded, either at frontier point Krasnoye or Susemka or at the port of St Petersburg. EN Official Journal of the European Communities1. 4. 1999 L 89/57 Transport means: Each lot must be transported either in its entirety by sea in a single vessel or in its entirety by land. In the latter event, if certain final destination regions are supplied by rail and others by truck, tenders must be accompanied by two breakdowns up in accordance with Annex II to Regulation (EC) No 111/1999 and the sum tendered must be equivalent to the weighted average of the costs per tonne. Time limits for arrival at the port or the frontier points: Ã¯ £ § Lot No 1: 27 May 1999, Ã¯ £ § Lot No 2: 21 June 1999, Ã¯ £ § Lot No 3: 7 June 1999, Ã¯ £ § Lot No 4: 24 May 1999, Ã¯ £ § Lot No 5: 24 May 1999, Ã¯ £ § Lot No 6: 20 May 1999. EN Official Journal of the European Communities 1. 4. 1999L 89/58 ANNEX II Lot No 1 Ã¯ £ § 3 500 tonnes 1 500 t Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG Im Gewerbegebiet HeidmÃ ¼hle D-26419 Schortens 1 000 t Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG RoÃ lauerstr. 51 D-39261 Zerbst 500 t Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG Boschstr. 5 D-24568 Kaltenkirchen 500 t KÃ ¼hlhaus Nordfrost Hann. MÃ ¼nden ThielebachstraÃ e 6 D-34346 Hann. MÃ ¼nden Lot No 2 Ã¯ £ § 3 500 tonnes 2 000 t Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG Im Gewerbegebiet HeidmÃ ¼hle D-26419 Schortens 500 t Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG RoÃ lauerstr. 51 D-39261 Zerbst 500 t Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG Boschstr. 5 D-24568 Kaltenkirchen 500 t KÃ ¼hlhaus Nordfrost Hann. MÃ ¼nden ThielebachstraÃ e 6 D-34346 Hann. MÃ ¼nden Lot No 3 Ã¯ £ § 2 500 tonnes 1 500 t S.A.T.N 1596 (Nufri) Ctra. Palau, km. 1 Mollerusa E-LÃ ©rida 1 000 t FrigorÃ ­ficos Leridanos, SA C. de Picos, s/n B. de Cap-Pont E-LÃ ©rida Lot No 4 Ã¯ £ § 2 000 tonnes 1 000 t Grolleman Vrieshuis Exploitatie Maatschappij BV Industrieweg 23 NL-8121BZ Olst EN Official Journal of the European Communities1. 4. 1999 L 89/59 1 000 t Cold Store Apeldoorn BV Aruba 18 NL-7332BK Apeldoorn Lot No 5 Ã¯ £ § 1 500 tonnes 1 000 t Afd. Ã rhus True MÃ ¸llevej 8, Tilst DK-8381 Mundelstrup 500 t Agri-Norcold A/S Industrivej 2 DK-6330 Padborg Lot No 6 Ã¯ £ § 1 000 tonnes 500 t Frigarmor Z.A. de la Touche F-35137 Bedee 500 t Frigoscandia Loudeac BP 567 ZI mon plaisir F-22605 Loudeac CEDEX Addresses of intervention agencies: Lots Nos 1 and 2 BLE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Adickesallee 40 D-60322 Frankfurt am Main Postfach 18 02 03 Tel.: (49) 69 15 64-704/755; Fax: (49)-69 15 64-790/791 Lot No 3 FEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Beneficencia, 8 E-28005 Madrid Tel.: (34) 913 47 65 00/913 47 63 10; fax: (34) 915 21 98 32/915 22 43 87 Lot No 4 Laser Regio Zuidoost Slachthuisstraat 72 Postbus 965 NL-6040 AZ Roermond Tel.: (31) 475 35 54 44; fax: (31) 475 31 89 39 Lot No 5 Ministeriet for FÃ ¸devarer, Landbrug og Fiskeri EU-direktoratet Kampmannsgade 3 DK-1780 KÃ ¸benhavn V Tlf. (45) 33 92 70 00; fax (45) 33 92 69 23 Lot No 6 OFIVAL 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 Tel.: (33) 1 44 68 50 00; Fax: (33) 1 44 68 52 33 EN Official Journal of the European Communities 1. 4. 1999L 89/60 ANNEX III Place of take-over: In accordance with the delivery stage resulting from the means of transport chosen by the successful tenderer in application of Annex I. (a) St Petersburg Authority empowered to issue the take-over certificates: VO Prodintorg 03084 Moscow Mjasnitskaya nl 47 Mr. Zykov (b) Susemka, Krasnoye Bryansk and Smolensk for customs formalities. Authority empowered to issue the take-over certificates: VO Prodintorg 103084 Moscow Mjasnitskaya nl 47 Mr Belokopytov Mr Perekatev.